DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (method of producing an antimicrobial polymer) in the reply filed on 01/27/2022 is acknowledged.
The amendment filed 01/27/2022 cancels claims 75-80, 83 and 85-87, which were drawn to the non-elected invention.  Thus, claims 121, 122, 125-130, 135-137, 139, 141, 142, 145 and 150-153 are presently pending in this application, and current examined in the Office Action.

Claim Objections
Claim 151 is objected to because of the following informalities: the limitation of “an epidural catheter” is listed twice, once on line 3 and then again on line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 128, 135-137, 141 and 142 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 128, which sets forth the parameter of “the solution consists of the lower alcohol” (emphasis added), however claim 121, from which claim 128 depends, states “a solution comprising a first lower alcohol and at least one antimicrobial agent” (emphasis added).  Thus, it is found to be confusing/unclear how the solution can consist of, i.e. only have in it/as part of it, the lower alcohol, when the independent claim sets forth the solution also needs to have at least one antimicrobial agent; and therefore, one having ordinary skill in the art would not reasonably be apprise of the scope of the invention, thereby rending the claim indefinite.
Regarding claim 135, this claim is found to be indefinite since the preamble sets forth it depends form claim 134, which has been cancelled.  For the purpose of examination, claim 135 shall be interpreted as depending from claim 129.  
Regarding claims 141 and 142, which recited the limitation “the additional therapeutic agent” on line 1 of both claims; there is insufficient antecedent basis for the limitation in the claims.  In order to overcome this rejection, it is suggested the word “agent” be delete and replaced with the word “compound” in both claims.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 121, 122, 125-130, 135-137, 139 and 150-153 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modak et al. (US PG Pub. 2001/0010016), as disclosed in the IDS dated 08/26/2021, hereinafter Modak.
Regarding claim 121, Modak discloses a method of producing an antimicrobial polymer comprising contacting an aliphatic polyether polyurethane with a solution comprising a first lower alcohol and at least one antimicrobial agent for an amount of time sufficient to impregnate the at least one antimicrobial agent in the aliphatic polyether polyurethane; wherein the solution does not contain a penetrating agent or an alkalizing agent; and substantially drying the aliphatic polyether polyurethane ([0034], Lines 1-17, 27-28; [0038]; [0039] & [0041], Lines 1-4).
Regarding claim 122, Modak discloses the method of claim 121, wherein the at least one antimicrobial agent is minocycline and rifampin ([0046]).
Regarding claims 125, 126 and 128, Modak discloses the method of claim 121, wherein the solution consists of the lower alcohol; and the lower alcohol is a C1-6 alcohol, specifically methanol, ethanol, propanol, butanol, or isopropanol ([0038], Lines 13, 15-17 & [0039], Lines 14-15).
Regarding claim 127, Modak discloses the method of claim 126, wherein the lower alcohol is methanol ([0038], Lines 13, 15-17 & [0039], Lines 11, 14).
Regarding claims 129 and 130, Modak discloses the method of claim 121, further comprising, subsequent to the impregnation step (as disclosed in claim 121), coating substantially all of the external surface of the aliphatic polyether polyurethane with a second solution comprising: a second lower alcohol, a second organic solvent, and an additional therapeutic compound ([0042] & [0062], Last 5 Lines).
Regarding claims 135-137, Modak discloses the method of claim 129, wherein the second lower alcohol is a C1-6 alcohol, specifically methanol ([0062], Last 5 Lines).
Regarding claim 139, Modak discloses the method of claim 129, wherein the additional therapeutic compound is a second antimicrobial agent ([0042]; [0062], Last 5 Lines & [0063]).
Regarding claims 150-153, Modak discloses the method of claim 121, wherein the aliphatic polyether urethane polymer is comprised in a medical device or a catheter, specifically an endotracheal tube, a vascular catheter, a urinary catheter, a biliary stent, a central nervous system catheter, a prosthetic valve, and/or a medical implant, more specifically a central venous vascular catheter, and/or a peripheral venous vascular catheter ([0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 141 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over Modak.
Regarding claim 141, Modak discloses the method of claim 129, but does not specifically disclose the additional therapeutic agent, in the second solution, is a thrombin inhibitor, a platelet inhibitor, an anti-inflammatory agent, an antifibrotic agent, or a vasodilator; however, it is stated that 
a combination of the silver compounds/antimicrobial agents and anti-inflammatory agents enhance and prolong the antimicrobial efficacy of the antimicrobial agents ([0043], Lines 10-16). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the additional therapeutic agent, in the second solution, to include an anti-inflammatory agent, in order to enhance and prolong the antimicrobial efficacy of the antimicrobial agents.
Regarding claim 145, Modak discloses the method of claim 129, wherein said coating has a polymer ([0042], Line 7); further teaching that a combination of the silver compounds/antimicrobial agents and a hydrophilic polymer enhance and prolong the antimicrobial efficacy of the antimicrobial agents ([0043], Lines 10-16), and that suitable hydrophilic polymers include polyurethanes, such as Tecoflex™  93A or Tecothane™ ([0034], Lines 17-30 & [0044], Lines 10-12).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the polymer of said coating to be a durometer of A polyurethane, in order to enhance and prolong the antimicrobial efficacy of the antimicrobial agents.


Claims 141 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Modak as applied to claim 129 above, and in view of Tochterman et al. (US PG Pub. 2011/0073036), hereinafter Tochterman.
Regarding claims 141 and 142, Modak discloses the method of claim 129, but does not specifically disclose the additional therapeutic agent, in the second solution, is a platelet inhibitor, specifically dipyridamole.
	However, Tochterman teaches a medical device which has a coating comprising a platelet inhibitor, specifically dipyridamole ([0043]).
	In view of the teachings of Tochterman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the additional therapeutic agent, in the second solution, to be a platelet inhibitor, specifically dipyridamole, since the use of such therapeutic agents in coatings of medical devices are known in the art, and would aid in preventing platelet adhesion, thereby inhibiting clot formation which could lead to embolisms and/or strokes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774